Exhibit 10.1

 



MEDYTOX SOLUTIONS, INC. AND MONARCH CAPITAL
CONSULTING AGREEMENT



 

 

 

THIS AGREEMENT is between Medytox Solutions, Inc. (hereinafter referred to as
"Medytox or Company"), whose address is 400 S. Australian Avenue, West Palm
Beach, Fl. 33401 and MONARCH CAPITAL, LLC., whose address is 6161 NW 31 Way,
Fort Lauderdale, Florida, 33309 (hereinafter referred to as the "Consultant")
and is deemed active on the date executed herein.

 

WHEREAS, Medytox is in the business of providing laboratory services, medical
billing services, financial services, research, development, engineering,
design, operations, ownership, licensing and management of various cutting edge
technologies in the laboratory services, medical software, financial services
fields, etc. and

 

WHEREAS, the Consultant is in the business of assisting Medytox in providing
business and financial advice including but not limited to; strategic business
planning, market entry services, outreach and education services, marketing,
sales, political strategy, relationship management, contract and document
review, consulting with Medytox lawyers and accountants concerning its public
company status and compliance, etc.

 

WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans to achieve the Company's
goals of sales of intellectual property, services, equipment, and various
technologies, and emplacement of Company equipment as it relates to the
technology, and also may identify and introduce, educate or refer potential
funding sources, clients, end users, and/or potential business
contacts/strategic partners to the Company; recommend potential business
strategies as well as additional consultants or service providers and cause
revenue to be created for Company by Consultants direct, indirect or referral
efforts; and

 

WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, providing investment advice, engaging in activities which
require registration under either the Securities Act of 1933 (hereinafter "the
Act") or the Securities and Exchange Act of 1934 (hereinafter "the Exchange
Act"), underwriting, banking, acting as an insurance Company, nor does it offer
services to the Company which may require regulation under federal or state
securities laws; and

 

WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:

 

1. Duties and Involvement.

 

The Company hereby engages Consultant to provide one or more of the services
previously described herein, or plans (the "Plan") which lead to the acquisition
of clients who purchase, lease, own, acquire, or use the technology or services
which the Company wishes to proliferate for fee based services, and for
coordination in executing the agreed-upon plan, for using various business
services as agreed by both parties. The plans may include, but not by way of
limitation, the following services: consult with the Company's management
concerning securing clients, expand investor/user base, strategic business
planning, broker relations, attendance at conventions and trade shows, consult
of mergers with companies, review and assistance in updating a business plan,
review and advise on the capital structure for the Company, propose or work with
Company's legal counsel and auditors, assist in the development of an
acquisition profile and structure, recommend financing alternatives and sources,
marketing surveys, client and relationship management, market entry services,
acquisition and execution of various political assistance and or selection of
operatives (enterprise, private, municipal or sovereign), and/or consult on
corporate finance, investment banking issues, legal issues, and or any other
element required of consultant in the successful implementation of this
undertaking not directly addressed herein as requested by Company and agreed to
by Consultant.

 

 



 1 

 

 

The Company agrees that Consultant's work is unique and invaluable to the
direction and development of the Company's business and recognizes that although
the introductory consulting work is done during a specific time period, the
tangible effects as a result of Consultant's work may last years and create
multiple fee paid events as a result of the initial efforts either directly or
indirectly and may last many years past the term and scope of this agreement. As
such, because there is no specific limit to the value of the services provided
by Consultant, Company agrees to pay Consultant as defined for services
rendered.

 

2. Relationship Among the Parties.

 

Consultant acknowledges that it is not an officer, or agent of the Company, it
is not, and will not, be responsible for any management decisions on behalf of
the Company, and may not commit the Company to any action not expressly approved
by the Company. The Company represents that the consultant does not have,
through stock ownership or otherwise, the power neither to control the Company,
nor to exercise any dominating influences over its management.

 

Consultant understands and acknowledges that this Agreement shall not create or
imply any agency/broker relationship among the parties, and Consultant will not
commit the Company in any manner except when a commitment has been specifically
authorized in writing by the Company. The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.

 

3. Effective Date, Authority, Term and Termination.

 

This Agreement shall be effective on and will continue until the date of August
31 2016, a term of one (1) year This Agreement can be modified and extended only
by mutual agreement in writing. The signing officer of Company hereby warrants
that he has taken all steps necessary and is authorized to execute this
agreement on behalf of Company.

 

4. Option to Renew and Extend.

 

Company may renew or amend this Agreement by providing written notice to
Consultant by negotiating new terms at any time prior to the expiration hereof
upon mutual acceptance of terms and conditions by Consultant which shall be
accepted by both parties in writing.

 

5. Compensation and Payment of Expenses.

 

The Company agrees to pay the Consultant as follows:

a)In full by check or wire transfer of funds within 5 days of the beginning of
each month with first payment due at signing.

b)Payment terms and conditions are defined in Appendix A.

c)Company shall have no other obligation to Consultant for payment, excepting
the obligation for additional compensation as contained herein.

d)Company agrees and shall pay for all costs and expenses incurred associated
with its working with Consultant and its representatives, including lodging,
meals and travel as necessary upon prior approval.

 

 



 2 

 

 

6. Client Service, Market Entry Services, and Public and Political
Representation.

 

a)The Company represents and warrants that it has or will provide Consultant
with access to all necessary information available to the Company concerning its
condition, financial and otherwise, its management, its business and its
prospects and all other information of interest to any qualified client as
Consultant desires and will continue to update Consultant on any and all changes
in status.

b)The Consultant represents that neither it nor its officers, directors, or
employees has been or is not subject to any disciplinary action by either the
National Association of Securities Dealers or the Securities and Exchange
Commission by virtue of any violations of their rules and regulations and that
to the best of its knowledge neither is its affiliates nor subcontractors
subject to any such disciplinary action.

 

7. Consultant Services Not Exclusive to Company.

 

Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.

 

8. Confidentiality.

 

Consultant acknowledges that it may have access to confidential information
regarding the Company and its business. Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.
Consultant acknowledges the unique and confidential nature of this Agreement and
agrees to nondisclosure of same under any and all circumstances excepting those
in which a court of proper jurisdiction shall insist upon disclosure. Consultant
is obliged to obey all US and Brazilian laws in the execution of its duties.

 

9. Broker Dealer

 

The Company recognizes that the Consultant is not a broker or dealer as such
terms are defined under the 1933 and 1934 Securities Act as well as any other
State or any other regulations and promulgations interpreting or enforcing the
terms of such acts, regulations or promulgations. As such the parties expressly
acknowledge that all fees paid to Consultant hereunder constitute consulting
fees for its strategic advice and not for raising capital for the Company; and
that the services of Consultant described in this consulting agreement are not
intended to engage Consultant to provide services as a broker or dealer of agent
acting on behalf of the Company in any placement of securities.

 

Consultant shall engage in no negotiations on behalf of the Company, nor shall
Consultant participate in discussions between any entity introduced by
Consultant and the Company over infusion of capital into the Company. Consultant
shall not act as a broker dealer in any way, and the parties acknowledge that
Consultant is not licensed to do so. Consultant's only activity in this regard
is to make the introduction to potential funding sources and nothing more.
Consultant's compensation set forth herein is based solely on the introduction
to the potential funding sources and all other services performed for Company.
Each of these services in and of itself represents the full basis for
Consultant's fee. As such because Consultant's work and potential introductions
may develop relationships that last longer than the term of this contract, and
as such these relationships and/or Consultant's advice may possibly lead to
future opportunities for the Company without the Consultant being explicitly
involved, the Company hereby agrees to pay the Consultant the full amount of
this contract without exception on the date of its execution as per the payment
schedule in Appendix "A". All payments are final and nonrefundable, without
exception. Section11 is irrevocable and will survive past the termination date
of this contract.

 

 



 3 

 

 

11. Indemnification.

 

Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any misleading/
untrue statement or alleged untrue statement of any material fact contained in
technical, financial and/or sales information supplied to potential clients or
their representatives, any registration statement, any preliminary prospectus,
the prospectus, or any amendment or supplement thereto; or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; and will reimburse the Consultant, or any such other person, for any
legal or other expenses reasonably incurred by the Consultant, or any such other
person, in connection with investigation or defending any such loss, claim,
damage, liability, or action, suit or proceeding. Such reimbursement of
attorney's fees shall be made promptly upon presentation of said invoices by
Consultant to Company.

 

12. Miscellaneous Provisions

 

Section a Time. Time is of the essence of this Agreement.

 

Section b Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

 

Section c Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.

 

Section d Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

Section e Pronouns and Plurals. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.

 

Section f Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section g Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

 

Section h Savings Clause. If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

Section I Assignment. This Agreement may not be assigned by the Consultant
without the Company's consent and shall be binding upon any successors thereto.

 

Section j Jurisdiction/Venue & Attorney Fees. The parties agree that any dispute
arising under this Agreement shall be heard in the federal or state courts
sitting in the State of Florida. If any party employs counsel to enforce or
interpret this Agreement, including the commencement of any legal preceding
whatsoever (including insolvency, bankruptcy, arbitration, declaratory relief or
other litigation), the prevailing party shall be entitled to recover its
reasonable attorneys' fees and court costs. All parties hereby agree to submit
to the personal jurisdiction as stated above.

 

 



 4 

 

 

Section k Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days'
written notice, to the other party.

 

Section 1 Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the State of Florida .

 

Section m Entire agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 

Section n Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

Section o Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.

 

Section p Successors. The provisions of this Agreement shall be binding upon all
parties, their successors and assigns.

 

Section q Counsel. The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

Section r Accounting. Consultant shall have the right upon request to review all
financial records of Company as it relates to any and all projects or the
company's books and records themselves. Said records shall be produced within
ten (10) days of any written request by Consultant.

 

Section s Termination. Company agrees to notify Consultant within 180 days prior
to the termination date of the agreement of its intent to terminate this
consulting agreement. Should Company not notify Consultant, then the agreement
automatically renews for an additional one (1) year with a five (5%) increase in
the then current monthly fee. Termination shall not cancel any obligations of
Company to pay Consultant any fees or other revenue earned.

 

 5 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein and have
guaranteed to each party that they have the appropriate corporate authority to
enter into said contract.

 

This agreement is executed on this date, 1 August 2015 by and between Monarch
Capital, LLC and Medytox.

 

 

 

 



  CONSULTANT:   MONARCH CAPITAL,LLC.       By: /s/ Michael Goldberg   Michael
Goldberg, MANAGING DIRECTOR           COMPANY:   Medytox:       By: /s/ Seamus
Lagan   Seamus Lagan, PRESIDENT AND CEO            

 

 

 

 

 

 

 

 

 6 

 

 

 

MEDYTOX SOLUTIONS, INC. AND MONARCH CAPITAL
CONSULTING AGREEMENT

 



 

APPENDIX A

 

Definition of Consultant's right to be paid and amounts of agreed upon
remuneration and fees for such services.

 

1. Terms of Payment

 

a. Consultant shall be paid the following amounts: $7,500.00 due at signing;
first 90 day period-$12,500.00 per month, second 90 day period-$15,000.00 per
month, 3rd 90 day period- $17,500.00 per month, 4th 90 day period- $20,000.00
per month. Payment shall be due as previously described herein within five (5)
days of the beginning of each month.

 

 

 

 

 

 



 7 

 

